             Case 1:20-cv-00080-JMC Document 90 Filed 09/29/20 Page 1 of 3



Patrick J. Murphy, WSB No. 5-1779
Zara S. Mason, WSB No. 7-6267
WILLIAMS, PORTER, DAY & NEVILLE, P.C.
159 North Wolcott, Suite 400
P.O. Box 10700
Casper, WY 82602-3902
Telephone: (307) 265-0700
Facsimile: (307) 266-2306
E-Mail: pmurphy@wpdn.net

Christopher K. Ralston (Admitted Pro Hac Vice)
Lindsay Calhoun (Admitted Pro Hac Vice)
James Gilbert (Admitted Pro Hac Vice)
PHELPS DUNBAR LLP
Canal Place
365 Canal Street, Suite 2000
New Orleans, LA 70130
Telephone: 504-584-9358
Facsimile: 504-568-9130
Email: chris.ralston@phelps.com
       lindsay.calhoun@phelps.com
       james.gilbert@phelps.com

Attorneys for The Trial Lawyers College

                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF WYOMING
                                     CASPER DIVISION

THE TRIAL LAWYERS COLLEGE, a                         )
nonprofit corporation                                )
                                                     )       CIVIL ACTION NO. 1:20-cv-0080
Plaintiff,                                           )
                                                     )        ___________________________
v.                                               )
                                                     )             JUDGE CARSON
GERRY SPENCES TRIAL LAWYERS                          )
COLLEGE AT THUNDERHEAD                               )       MAGISTRATE JUDGE CARMAN
RANCH, a nonprofit corporation, and                  )
GERALD L. SPENCE, JOHN ZELBST,                       )
REX PARRIS, JOSEPH H. LOW, KENT                      )
SPENCE, and JOHN DOE, individuals.                   )
                                                     )
Defendants.




                                                         1
PD.29893005.1
          Case 1:20-cv-00080-JMC Document 90 Filed 09/29/20 Page 2 of 3




                    CONSENT MOTION FOR PROTECTIVE ORDER

         NOW INTO COURT, through undersigned counsel, comes Plaintiff the Trial Lawyers

College (“Plaintiff” or “TLC”) who respectfully moves the Court to enter the attached proposed

protective order in this matter. The parties are engaged in written discovery in accordance with

the Scheduling Order.      As the parties have begun preparing their respective document

productions, it has become apparent that certain confidential and/or extremely sensitive

information may need to be produced in the discovery process. To facilitate the exchange of that

information, the parties have agreed on a proposed protective order and respectfully request that

the Court enter it as its Protective Order in this matter. Undersigned counsel has conferred with

counsel for Defendants, who consent to the form and entry of the attached proposed protective

order.




                                            Respectfully submitted,

                                            THE TRIAL LAWYERS COLLEGE

                                            /s/ Christopher K. Ralston
                                           Christopher K. Ralston, (La. Bar #26706)
                                           (Admitted pro hac vice)
                                           Lindsay Calhoun, (La. Bar #35070)
                                           (Admitted pro hac vice)
                                           James Gilbert, (La. Bar # 36468)
                                           (Admitted pro hac vice)
                                           Phelps Dunbar LLP
                                           Canal Place | 365 Canal Street, Suite 2000
                                           New Orleans, Louisiana 70130-6534
                                           Telephone: 504-566-1311
                                           Telecopier: 504-568-9130
                                           Email: ralstonc@phelps.com
                                                  lindsay.calhoun@phelps.com
                                                  james.gilbert@phelps.com



                                               2
PD.29893005.1
          Case 1:20-cv-00080-JMC Document 90 Filed 09/29/20 Page 3 of 3




                                          and

                                          By: /s/ Patrick J. Murphy
                                          Patrick J. Murphy, WSB No. 5-1779
                                          Zara S. Mason, WSB No. 7-6267
                                          WILLIAMS, PORTER, DAY & NEVILLE,
                                          P.C.
                                          159 North Wolcott, Suite 400
                                          P.O. Box 10700
                                          Casper, WY 82602-3902
                                          Telephone: (307) 265-0700
                                          Facsimile: (307) 266-2306
                                          E-mail: pmurphy@wpdn.net
                                                   zmason@wpdn.net


                                            ATTORNEYS FOR PLAINTIFF THE TRIAL
                                            LAWYERS COLLEGE




                    CERTIFICATE OF SERVICE AND CONFERRAL

        I hereby certify that true and correct copy of the foregoing document has been served
electronically by transmission to an electronic filing service provider for service through the
Court’s CM/ECF system to all parties on September 29, 2020. I further certify that on
September 28, 2020, I conferred with Defendants’ counsel Timothy Getzoff. Defendants
consent to the entry of the attached protective order.

                                    /s/ Christopher K. Ralston_____________
                                    Christopher K. Ralston




                                                3
PD.29893005.1
